Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraphs 0010-0018 are either discussing the background/prior art or providing a summary of the invention, these paragraphs should be moved to the appropriate section of the disclosure.  
The disclosure further includes a listing of reference characters at the end, this is not a requirement in US practice and it is suggested that the list be deleted, however if Applicant wishes to keep the list the list should be amended to include all of the reference characters used in the application, currently characters such as 530s, 527 and 125 are missing from the list.
Appropriate correction is required.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, line 10, “housing being left open” reads as if there is some form of a closure or lid on the housing that is left open, it is suggested that this be changed to read - -housing having an opening- -.
Claim 7, “formed in a tapered shape” should be - -formed with a taper- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 calls for “a side surface direction” however a frame of reference for this direction has not been established in the claims and thus it is unclear what this direction is.  The disclosure also does not explicitly define what this direction is, what the specification states in paragraph 0027 that “side surface” refers to a direction along the side surface of the rail, it is believed that this is what Applicant is attempting to claim.  Based on paragraph 0027 it is suggested that claim 3 state that the side surface portions extend - -in a longitudinal direction of the rail- - as this would mean the same without the confusion of using a name that is contrary to traditional practice.
Claim 5 recites the limitation "the side surface corresponding to the raceway surface of the rail".  There is insufficient antecedent basis for this limitation in the claim.  Specifically the claim reads as defining a side surface of the lubricating member but claim 1 does not define such a side surface, other side surfaces are defined in dependent claims but these are also not the side surface of the lubricant member.  There is also a lack of antecedent basis for “the raceway surface”.  Applicant is attempting to reference part 534, it is suggested that the claim read - -wherein the lubricating member has a protruding portion that protrudes outwardly from a side surface of the lubricating member in a direction away from the rail at a position that corresponds to raceway surfaces provided in the rail.- -
Allowable Subject Matter
Claims 1, 2, 6 and 7 are allowed.  Claims 3-5 would be allowable pending correction for the rejections under 35 USC 112 above.
The following is an examiner’s statement of reasons for allowance: With regards to claim 1, the prior art of record does not disclose the combination of the specifics of the lubricant oil supply device with a cover and a housing, including the structure of the housing defined in the claim, with the housing being fixed to the slider with a first fixing member and the cover being fixed to the housing with a second fixing member without being fixed with the first fixing member (in other words the cover is attached to the housing using a separate fixing member that is not the first fixing member that attaches the housing to the slider).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656